Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claims 1-20 of D. Ermert et al., US 17/586,834 (Jan. 28, 2022) are pending and have been examined on the merits. Claims 1-7, 9-11, 18 and 19 are rejected.  Claims 8 and 20 are objectionable.  Claims 12-17 are in condition for allowance.  

Effective Filing Date of the Claims

The effective filing date of a claimed invention is determined on a claim-by-claim basis.  MPEP § 2152.01.  

Claims 1-10 are not entitled to the priority date of US 63/142,849 (Jan. 28, 2021) because they are not fully supported therein pursuant to § 112.  For example, the priority document at least does not, pursuant to § 112, support the independent claim 1 recitations of:

each R is independently chosen from C1-C5 alkyl groups, alkyl, each R1 is independently chosen from C1-C5 alkyl groups,

Formula L-R2, wherein L is leaving group, and M is chosen from sodium, lithium, or potassium


MPEP § 211.05(A).  The effective filing date of claims 1-10 is therefore the non-provisional filing date of January 28, 2022. 


Claims 12-17 are not entitled to the priority date of US 63/142,849 (Jan. 28, 2021) because they are not fully supported therein pursuant to § 112.  For example, the priority document at least does not, pursuant to § 112, support the independent claim 12 recitations of:

each R is independently chosen from C1-C5 alkyl groups, alkyl, each R1 is independently chosen from C1-C5 alkyl groups,

with a compound of Formula (R4)3Si-N(R)(R1),


MPEP § 211.05(A).  The effective filing date of claims 12-17 is therefore the non-provisional filing date of January 28, 2022. 

Claims 18-20 are entitled to the priority date of US 63/142,849 (Jan. 28, 2021) because they are fully supported therein pursuant to § 112. The effective filing date of claims 18-20 is therefore the provisional application’s filing date of January 28, 2021. 

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 


Interpretation regarding “substitution”

The claims recite Markush groups where variables may be selected from alternatives.  For example, claim 1 recites “R2 is chosen from hydrogen or C1-C5 alkyl groups”.  

The alternatives recited in the claims are interpreted, based on the plain meaning, to be unsubstituted unless the claim specifically designates specific/optional substitution.  

This interpretation is consistent with the plain meaning of claims as drafted and the specification.  For example, in certain instances, Applicant has specifically designated substitution within the claims.  It is also noted that the specification indicates that certain groups may be optionally substituted. Specification at page 4, [0013] (“[a]ny of these R2 groups may be further substituted”).  However, where the claims do not specifically recite “optionally substituted” (or some variation thereof) with respect to a substituent/group, such substituent/group is interpreted as unsubstituted.  

Claim Objections

Typographical

Claim 20 is objected to for recitation of “2,4,6-tetramethylphenyl”, which appears to be a typographical error.  Claim 20 should be amended to recite “2,4,6-trimethylphenyl”.  See Specification at page 7, [0019].  

Dependent upon a Rejected Base Claim

Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Of course, the above objection to claim 20 must also be addressed.  

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Lack of Antecedent Basis

A proper dependent claim shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.   See MPEP 608.01(n)(III).  

Claim 5

Claim 5 is rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of claim 1 upon which it depends. Claim 5 recites that:

R2 is a substituted or unsubstituted straight or branched chain alkyl group,

however, claim 1 does not provide for substitution of the alkyl group.  As such, claim 5 is broader than claim 1 in this respect.  As such, claim 5 fails to further limit the subject matter of base claim 1 and is therefore in improper dependent form.  MPEP 608.01(n)(III)


Claim 6

Claim 6 is rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of claim 1 upon which it depends. Claim 6 recites that:

R2 is a is a cyclic C1-C5 group,

however, claim 1 does not provide the option for R2 to be “a cyclic C1-C5 group” because claim 1 limits R2 to “hydrogen or C1-C5 alkyl groups”.  

The specification provides non-limiting examples of “alkyl” but does not specifically define this term.  Thus, the term “alkyl” is broadly and reasonably interpreted as its art-standard and plain meaning as a

Univalent groups derived from alkanes by removal of a hydrogen atom from any carbon atom - CnH2n+1.  

IUPAC. Compendium of Chemical Terminology, 2nd ed., pages 58, 60 and 369 (the "Gold Book") pages 58, 60, 369 (2012) (Downloaded from https://goldbook.iupac.org/terms/view/D01752) (defining “alkane”, “alkyl” and “cycloalkyl”).  A cyclic alkyl or cycloalkyl group cannot meet the requirement of CnH2n+1 that defines an “alkyl group”.  As such, claim 6 is broader than claim 1 in this respect.  As such, claim 6 fails to further limit the subject matter of base claim 1 and is therefore in improper dependent form.  

Claims 7, 8 and 9

Claims 7, 8, and 9 are rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of claim 1 upon which they depend for the same reasons given above.  For example, the claim 7 recitation of “R2 is an unsaturated C1-C5 group” impermissibly broadens the meaning of the claim 1 term “alkyl” for the same reasons discussed above.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(2) Rejection over J. Edson et al., US 2022/0064192 (Mar. 3, 2022) (“Edson”) 

Claims 1-5, 7, 9-11, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by J. Edson et al., US 2022/0064192 (Mar. 3, 2022) (“Edson”).  

Edson is effective prior art under 35 USC § 102(a)(2) respecting the subject matter cited in this rejection as of the filing date of Edson’s priority document 63/070,098 (Aug. 25, 2020) because: (1) Edson is U.S. patent application publication; (2) names another inventor; and (3) the subject matter of Edson relied upon in this rejection is disclosed in Edson’s priority document 63/070,098 (Aug. 25, 2020).  See MPEP § 2154.01; 35 USC § 102(d).  It is noted that for claims 1-17 the actual filing date of US 2022/0064192 (i.e., Aug. 24, 2021) is also before the instant filing date (see above section entitled “Effective Filing Date of the Claims”).  However, in the interest of efficient prosecution,  Edson’s earliest possible effective filing date is cited in this rejection.  As such, subject matter references are made to Edson’s priority document 63/070,098 (Aug. 25, 2020) (“Edson-Provisional”).  

Edson teaches the synthesis of an ethyl tin triamide, CH3CH2Sn(N(CH2CH3)2)3, (EtSn(NEt2)3), via an oxidative stannylation reaction involving SnCl2, diethylamine, n-butyl lithium, and iodoethane.  Edson-Provisional at page 9, lines 4-9.  Thus in Example 2, Edson teaches the following reaction:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Edson-Provisional at page 9, lines 10-27. 

The second of the above reactions meets each and every limitation of claims 1-5 and 9, which are therefore anticipated pursuant to 35 USC § 102(a)(2).  

Regarding, claims 10 and 11, the combination of the above two reactions meets each and every limitation of these two claims, which are therefore anticipated pursuant to 35 USC § 102(a)(2).  


Regarding claim 7, in Example 4 Edson teaches the following reaction:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Edson-Provisional at page 12, lines 1-20. The above reaction meets each and every limitation of claim 7 where R2 is an unsaturated group.  Note that per the above §112(d) rejection, claim 7 does not find antecedent support for R2 in claim 1.  Thus, the claim 7 term “R2 is an unsaturated C1-C5 group” is broadly and reasonably interpreted as any C1-C5 unsaturated group.  The only teaching in the current specification in this regard is the open-ended statement that “[a]lso, R2 may be an unsaturated C1-C5 group such as a vinyl group or an acetylenyl group”.  Specification at page 4, [0013]. 


Respecting claim 18, Edson further teaches the subsequent conversion to an ethyl tin trialkoxide, CH3CH2Sn(OC(CH3)2CH2CH3)3 (EtSn(O-tAm)3 in the following reaction.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Edson-Provisional at page 9, line 29- page 10, line 10.  The above Edson product meets each and every limitation of claim 18.  

§ 102(a)(1) Rejection over H. Reuter et al., 455 Journal of Organometallic Chemistry, 83-87 (1993) (“Reuter”)

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. Reuter et al., 455 Journal of Organometallic Chemistry, 83-87 (1993) (“Reuter”).  Reuter discloses iPrSn(OiPr)3, which has the following structure (indexed by CAS as registry no. 151145-25-4.  See CAS/CAPLUS Abstract of H. Reuter et al., 455 Journal of Organometallic Chemistry, 83-87 (1993).  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Reuter’s iPrSn(OiPr)3 meets each and every limitation of claims 18 and 19, which as therefore anticipated pursuant to 35 U.S.C. 102(a)(1).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The § 103 Rejections

Claims 6 and 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over J. Edson et al., US 2022/0064192 (Mar. 3, 2022) (“Edson”) in view of D. Fabulyak et al., WO 2021/038523 (2021) (“Fabulyak”).  

The Prior Art

J. Edson et al., US 2022/0064192 (Mar. 3, 2022) (“Edson”)

Edson is discussed above in the section entitled “Claim Rejections - 35 USC § 102 (AIA )”.  As discussed above, Edson is effective prior art under 35 USC § 102(a)(2) respecting the subject matter cited in this rejection as of the filing date of Edson’s priority document 63/070,098 (Aug. 25, 2020) because: (1) Edson is U.S. patent application publication; (2) names another inventor; and (3) the subject matter of Edson relied upon in this rejection is disclosed in Edson’s priority document 63/070,098 (Aug. 25, 2020).  See MPEP § 2154.01; 35 USC § 102(d).  

In Example 2, Edson teaches the following reaction:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Edson-Provisional at page 9, lines 10-27. In Example 4, Edson teaches a similar reaction but uses 2-bromo-2-methylpropanenitrile as the electrophile instead of iodoethane (see § 102 rejection above where this reaction is diagrammed).  Edson-Provisional at page 12, lines 1-20.  In addition to the above discussed specific examples of iodoethane and 2-bromo-2-methylpropanenitrile as the organic halide for reaction with the lithium tin triamide to obtain the desired product, Edson teaches that a wide range of organic halides are also suitable.  Edson, US 2022/0064192 at page 6, col. 1, [0049]-[0050].  


D. Fabulyak et al., WO 2021/038523 (2021) (“Fabulyak”)

teaches compounds useful for the deposition of high purity tin oxide of the formula Qx-Sn-(A1R1'z)4-x.  Fabulyak at page 5, [0012]-[0013].  Fabulyak teaches the following compounds (CpSn(NMe2)3 and CpSn(NMeEt)3) are useful examples of the compounds of formula 1. 


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Fabulyak at page 7, [0020].  The above compounds meet the compound requirements of claims 6 and 7.  However, Fabulyak differs from claims 6 and 7 in that Fabulyak teaches a different synthetic method.  

Claims 6 and 7 Are Obvious over Edson in view of Fabulyak

One of ordinary skill in the art seeking either of CpSn(NMe2)3 or CpSn(NMeEt)3:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

for use in deposition of high purity tin oxide, as taught by Fabulyak is motivated to employ the method of Edson to synthesis either of these compounds by replacing the iodoethane of Edson Example 2 with the appropriate halide of the following formula:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


so as to arrive the desired compounds.  One of skill in the art has a reasonable likelihood of success because Edson teaches that a wide range of organic halides are  suitable for use in the reaction.  

The above proposed reaction meets each and every limitation of claims 6 and 7 where R2 is “a cyclic C1-C5 group” or “an unsaturated C1-C5  group”, respectively.  Note that per the above §112(d) rejection, neither of claims 6 and 7 find antecedent support for R2 in claim 1.  Thus, interpreting that the cyclopentadienyl (Cp) group of the prior art compounds meets the respective claim 6 and 7 recitations of “a cyclic C1-C5 group” or “an unsaturated C1-C5 group” is reasonable.  

Subject Matter Free of the Art of Record

Claims 8, 12-17 and 20 are free of the art of record.  

Claims 12-17 are directed to the synthesis of compounds of formula (I) according to the following reaction.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


The method is exemplified by specification Example 3.  Specification at page 10.  The closest prior art of record is J. Edson et al., US 2022/0064192 (Mar. 3, 2022) (“Edson”), (which was discussed in detail above) and S. Meyers et al., US 2017/0102612 (2017) (“Meyers”).  Meyers teaches that tert-butyl tris(diethylamido)tin, (tBuSn(NEt2)3, P-1) was synthesized after the method reported in D. Hanssgen, et al., 293 Journal of Organometallic Chemistry, 191-195 (1985) (which reference was submitted by Applicant in the current application).  Meyers at page 14, [0110].  The Meyers method (adopting Hanssgen) involves reaction of Tetrakis(diethylamido )tin and tBuLi or reaction of LiMe2 with iPrSnCl3.  Meyers at page 14, [0110]-[0112].  The methods of Meyers/Hanssgen and Edson both differ in significant respects to the claimed method and do not motivate one of ordinary skill to practice the method of claims 12-17.  

The closest prior art to claim 8 is J. Edson et al., US 2022/0064192 (Mar. 3, 2022) (“Edson”), (which was discussed in detail above).  While as discussed above, Edson teaches the method of base claim 1, neither Edson nor Edson in combination with the art of record motivates one of ordinary skill to seek a compound of claim 1 (Formula (I)), wherein (per claim 8),  “the unsaturated C1-C5 group is a vinyl group or an acetylenyl group”.  Note, the claim 8 phrase “is a vinyl group or an acetylenyl group” is interpreted based on the plain meaning of these terms as limited to the following groups.  


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


The art of record does not teach any specific utility for the claimed compound of Formula (I), wherein R2 “is a vinyl group or an acetylenyl group”.  MPEP § 2116.01 (citing In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995)); see also MPEP § 2144.09(VI).  

The closest prior art of record to claim 20 is Edson’s disclosure of (EtSn(O-tAm)3 as discussed above.  Neither Edson nor Edson in combination with the art of record motivates one of ordinary skill to structurally modify the prior art compound so as to arrive at a compound of claim 20, wherein R3 is:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622